Case 6:19-cv-00479-JCB Document 7 Filed 08/07/20 Page 1 of 2 PageID #: 73




                               No. 6:19-cv-00479

          United States of America, State of Texas, and Tony Wahl,
                                  Relator,
                                 Plaintiffs,
                                     v.
           Christus Trinity Mother Frances Health System et al.,
                                Defendants.


                                    ORDER

             All motions in the government’s notice of election to de-
         cline intervention (Doc. 6) are granted, as modified here. Ac-
         cordingly, it is ordered that:
            1. Relator’s complaint (Doc. 2) be unsealed and served
               upon defendant by relator;
            2. Except for this order, Docs. 1 & 3, and the govern-
               ment’s notice of election to decline intervention (Doc.
               6), which relator will serve upon defendant only after
               service of relator’s complaint, all other current contents
               of the court’s file in this action (Docs. 4-5) remain under
               seal and not be made public or served upon defendant;
            3. The seal be lifted as to all other matters occurring in
               this action after the date of this order;
            4. The parties shall serve all pleadings and motions filed
               in this action, including supporting memoranda, upon
               the United States, as provided for in 31 U.S.C.
               § 3730(c)(3). The United States may order any deposi-
               tion transcripts, and the court may permit the United
               States intervene in this action, for good cause, at any
               time;
            5. The parties shall serve any notices of appeal upon the
               United States;
Case 6:19-cv-00479-JCB Document 7 Filed 08/07/20 Page 2 of 2 PageID #: 74




            6. All orders of this court shall be sent to the United
               States; and
            7. Should relator or defendant propose that this action be
               dismissed, settled, or otherwise discontinued, the
               court will solicit the written consent of the United
               States before ruling or granting its approval.


                              So ordered by the court on August 7, 2020.



                                          J. C AMPBELL B ARKER
                                        United States District Judge




                                     -2-
